Citation Nr: 0613422	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a liver infection, 
claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service in the Marine Corps from 
January 1953 to January 1956, and from June 1962 to August 
1979, when he retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran has also raised a claim of 
entitlement to service connection for bladder cancer, claimed 
as secondary to exposure to herbicide agents.  That claim was 
also adjudicated by the RO in the May 2003 rating decision.  
In June 2003, the veteran submitted a notice of disagreement, 
and in March 2004 the RO issued a statement of the case (SOC) 
regarding both issues.  On his April 2004 substantive appeal 
(VA Form 9), the veteran indicated specifically that he 
wished to pursue only the claim regarding a liver infection.  
Therefore, the Board finds that the appeal for entitlement to 
service connection for bladder cancer has been withdrawn, and 
we will confine this discussion to the issue as set forth 
above.

In addition, on his April 2004 VA Form 9, the veteran 
requested a Board hearing at the RO.  However, on a form 
returned to the RO in June 2004, the veteran indicated that 
he no longer desired a hearing, and requested that his case 
be forwarded to the Board for a decision.  Therefore, the 
Board finds that all due process has been met with regard to 
the veteran's hearing request.


FINDINGS OF FACT

1.  During his 20+ years of active service, the veteran 
served overseas for more than 61/2 years, and his awards and 
decorations include the Vietnam Service Medal, the Combat 
Infantryman Badge, the Bronze Star Medal., and the Republic 
of Vietnam Campaign Medal.

2.  The weight of the competent evidence is against a 
conclusion than the veteran has a liver infection that is due 
to in-service symptomatology or pathology, or as a result of 
presumed exposure to Agent Orange or other herbicide agents.


CONCLUSION OF LAW

A liver infection was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as a 
result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2004 SOC and a November 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the March 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

A review of the veteran's claims file shows that his service 
medical records are negative for any complaints or diagnoses 
related to his liver.  They are also silent for any 
complaints or diagnoses of fevers of unknown origin.

Private treatment records dated from May 2000 to January 2002 
show the veteran initially sought treatment for diverticular 
disease.  He reported a history of hepatic abscess.  The 
September 2000 private hospitalization records show the 
veteran was admitted and diagnosed with liver abscesses, 
presumably secondary to prior liver injury from abscess 
formation with bacteremia secondary to dental work and 
microaerophilic strep bacteremia.  The veteran reported a 
liver abscess diagnosed approximately fifteen years ago, 
which was apparently an anaerobic bacteria.  This was 
resolved, and he was healthy since then.  The veteran 
initially complained of fever and rigors.  Evaluation 
revealed abnormal liver test and a lesion in the liver 
consistent with abscess.  The records noted the veteran's 
prior history of liver abscess, presumably secondary to 
diverticulitis.  It was felt that the source of his 
microaerophilic strep bacteremia was probably related to 
dental work rather than to his diverticular disease.

An October 2000 treatment record shows the veteran's hepatic 
abscesses were improving.  A June 2001 record indicates that 
he had reported a previous liver abscess while he served in 
Vietnam.  The more recent abscess was suspected to be related 
to diverticular disease.  In a January 2002 private treatment 
record, the veteran reported having his first bout with 
hepatic abscesses in 1984 after being in Vietnam.  He said he 
had a severe fever of unknown origin, which had progressed, 
and eventually was found to have anaerobic infection of his 
liver.  He stated that he had experienced no recurrent 
episodes until November 2000.

In February 2003, the veteran underwent VA examination.  His 
claims file was not available for review.  He reported fevers 
of undetermined origin beginning in 1966 in service.  The 
veteran stated that in 1984, he was diagnosed with possible 
anaerobic infection of the liver.  He had one other 
recurrence since that time.  He stated that when he returned 
from Vietnam, he was jaundiced, and he had episodic periods 
of jaundice throughout his military career.  In October 1990, 
he had a colon resection of his diverticulum.  The diagnosis 
was liver infection, 1966, with recurrence.

In a June 2003 written statement, a friend of the veteran, 
who indicated they served together during the 1960s and 
1970s, noted that the veteran was hospitalized in service in 
July 1966 with a fever of undetermined origin.  Physicians 
were unable to determine the cause of the fever, and the 
veteran was treated with antibiotics and released back to 
duty.  The statement further indicated that, after returning 
from Vietnam, the veteran continued to suffer from bouts of 
fever, for which physicians were unable to determine the 
cause.  These fevers had then continued after his retirement 
in August 1979.

It was further stated that, in December 1984, the veteran had 
developed another fever.  He was hospitalized, and evaluation 
revealed he had a liver infection that was caused by an 
anaerobic organism only found in the Far East.  The veteran's 
fellow soldier stated that it was the conclusion of the 
attending physicians that the organism which invaded the 
veteran's liver caused his fevers.  It was also their 
conclusion that the organism had invaded his liver during his 
tour in Vietnam.  While treatment was successful, this 
episode left the veteran's liver seriously weakened and 
scarred.

The veteran had again suffered from an infected liver in 
October 2000.  While it was due to an infection he incurred 
during dental work, the physicians speculated that the liver 
infection was enhanced by the weakened state caused by 
previous infection.  It was the veteran's fellow soldier's 
sincere belief that the veteran's liver infection was service 
connected.  The organism that entered his body in Vietnam was 
only known to exist in the Far East, where the veteran 
served.

The evidence of record shows the veteran served in Vietnam 
while in the military.  Therefore, it is presumed that he was 
exposed to herbicide agents.  However, as indicated above, a 
liver infection is not listed as a disability that is 
presumably caused by exposure to herbicide agents, including 
Agent Orange.  Therefore, service connection is not warranted 
on a presumptive basis.

Although the presumptive provisions of the law do not benefit 
the veteran, as indicated above, this does not preclude the 
veteran from establishing that his claimed liver infection is 
directly related to his military service.  Combee, supra.

In this regard, the Board notes that no opinion of record 
relates the veteran's liver infection to his presumed 
exposure to Agent Orange in service.  Therefore, service 
connection cannot be awarded on that basis.  With regard to 
whether, as the veteran contends, his liver infections are 
related to incurring fevers of undetermined origin in 
service, the Board reiterates that there is no evidence in 
the veteran's service medical records of these fevers, which 
he stated began in 1966.  His service medical records are 
entirely silent for any complaints related to his liver, and 
are negative for any diagnoses of fevers of undetermined 
origin.  Therefore, there is no documented incident in 
service with which his current disorder can be linked.

In addition, while the veteran and his fellow soldier have 
indicated that he incurred a liver infection in 1984, which 
his physicians related to an organism that could only be 
acquired in the Far East, there is no documentation of this 
treatment in the claims file.  The Board recognizes that the 
veteran and his comrade believe that his fever in service and 
infection in 1984 are due to his service in Vietnam, and we 
do not doubt their sincerity.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
disorder.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, neither the 
veteran nor his fellow servicemember has been shown to have 
the requisite medical training and knowledge to opine that 
his current disorder is related to a fever he incurred in 
service.  While the Board appreciates the detailed written 
statement from his fellow soldier, we note that there is no 
indication that he obtained this knowledge about the 
veteran's disorder from any source other than the veteran.

Finally, the Board points out that the veteran's most recent 
liver infection, which he incurred in September 2000 and is 
documented in the claims file, shows that the physicians 
attributed the disorder to both the veteran's diverticulitis 
and a bacteria acquired during post-service dental treatment.  
Despite the assertions of the veteran's comrade, none of the 
medical evidence from this treatment related the disorder to 
the claimed weakened state of the veteran's liver.  Again, 
while we respect the right of the veteran's fellow soldier to 
offer his opinion, he has not been shown to have the 
requisite medical training to determine that the veteran had 
a weakened liver that contributed to his most recent 
infection, and there is no medical opinion of record to 
corroborate that assertion.

Therefore, the Board finds a lack of supporting evidence to 
warrant an award of service connection for a liver infection.  
As the evidence preponderates against the claim for service 
connection for a liver infection, claimed as due to exposure 
to herbicide agents, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Service connection for a liver infection, claimed as due to 
exposure to herbicide agents, is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


